Title: From George Washington to William Heath, 15 January 1783
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Janry 15th 1783
                        
                        I have to acknowledge the receipt of your favor of the 1st instant.
                        Congress have been pleased to promote Colonels Greaton, Dayton & Putnam to the rank of Brigadiers, by
                            their Act of the 7th of this Month.
                        Altho’ we have no official Accounts of the Evacuation of Charles Town, yet the certainty of that event is
                            placed beyond dispute by the publications in New York; at which place General Leslie and part of the Garrison have
                            arrived, the remainder have gone to the West Indies.
                        Should the King of Great Britain’s speech to his Parliament, or any European Advices of consequence arrive
                            sooner at the eastward, than in any other quarter; I shall be much obliged to you, for forwarding the same to me, as early
                            as conveniently may be. I am Dear Sir With sentiments of esteem Your Most Obed. Servt
                        
                            Go: Washington
                        
                    P.S. Notwithstanding the pointed applications which have been made to General Glover, to return the Soldiers he took from the Army as Servants, or replace them with others, I find it has not yet been done—I beg you will inform him unless the requisition is immedeately complied with, I shall think myself under the necessity of representing the matter to Congress. 